Title: From Thomas Jefferson to John Wayles Baker, 1821
From: Jefferson, Thomas
To: Baker, John Wayles


                        
                        
                            
                            
                    MASTER OF MONTICELLOAn Interesting Relic of Jefferson Treasured in Nashville.His Idea of Advice for a Young Man Just Entering the Law.Copy of a Letter He Wrote to J. Wayles Baker as He Left Monticello for Florida.THE following is a copy of a document now in the possession of the Tennessee Historical Society. It is a letter written by Thos. Jefferson to Judge J. Wayles Baker, of Florida, when a young man about to enter upon the profession of the law. He had lived with Mr. Jefferson at Monticello, and it was upon the occasion of his departure for Florida that Jefferson gave him the letter. Judge Baker was the nephew of John W. Eppes, after whom he was named, who was closely related to Jefferson.Capt. J. W. Baker, of this city, found the letter among his father’s papers after his death, and to insure its safe keeping, presented it to the Historical Society. It reads as follows:“Course of law and reading recommended by Thomas Jefferson to J. Wayles Baker, of Florida.”“As no one can read to advantage on any one subject you will have time enough in the other portions of the day to go on with those essential studies which you have not as yet completed. If you will read law from breakfast four or five hours, enough will remain for exercise before dinner. The morning may be given to natural philosophy and astronomy, the afternoon to rhetoric and belles lettres, poetry, etc., the night to history and ethics. The course of the reading I should advise would be Coke Littleton and His Other Institutes, Bacon’s Abridgment, Blackstone’s Commentaries, Woodson’s Lectures, and Reeves’ Common Law and in Chancery, The Abridgment of Cases of Equity, Bridgman’s Digested Index, Ad Fontblangue, interspersing some select cases from the reporters both in law and equity. This course will employ two years to be superficial, and three profound. The course is as follows: Bracton’s English, Brooks’ Abridgment, 4th edition; Thomas’ Coke Littleton, 3v. 8vo.; Coke’s 2d, 3d, 4th Institutes 3v. 8vo.; Bacon’s Abridgment, by Gwyllem, 7v. 8vo.; last edition; Comyn’s Digest, net edition, by Manning; Blackstone’s Commentaries by Christian, 15th edition, 4v. 8vo.; Woodson’s Lectures, 4v. 8vo.; Reeves’ History of the English Law, 4v. 8vo.; Jacobsary, by Ruffhead, folio; Burrows’ and Atkins’ Reports, Abridgment of Cases in Equity, Bridgman’s Digested Index of Cases in Chancery, American State Papers, Anachanis, American Revolution, Bollingsbrook’s Works, Delolme, Franklin’s Works, Gordon’s Tactics, Hume’s Essays, Montaign’s Essays, Locke’s Essays, Olive Branch, Pindar’s Works, Pope’s Works, Pliny’s Letters, Swift’s Works, Wealth of Nations, Sidney on Government, Temple’s Works, Walton’s Letters, Lady Montague’s Works, Rousseau’s Confessions, Memoirs of Cardinal De Retz, Hartly on Man, Bates’ Constitutional Classics, British Classics, Allison on Taste, Milton’s Works, Gillie’s Aristotle, Burke’s Works, Erskine’s Speeches, Foxes’ Speeches, Littleton’s Letters, Sully’s Memoirs, Leland’s Demosthenes, Political Classics, Says’ Political Economy, Volney’s Ruins, Addison’s Works, Bacon’s Works, Burns’ Works, Burk’s Speeches, Burrs’ Trial, Edinborough Encyclopedia, Spectator, Stanhope’s Epictelus, Sevigne’s Letters, Shakespeare, Campbell, Byron, Young, Goldsmith, Scott, Wooderson’s Elements of Jurispurdence and Chancery Reports, Rosanquet’s and Pullen’s Reports, Ross’ Law on —, Blackstone’s Reports, Gilbert’s Law of Evidence, Burns’ Justice, Rutherford’s Institutes of Civil Law, Dr. Taylor’s Elements of Civil Law, Saunders’ Essay on Law, Hawkins’ Pleas of the Crown, Equity Pleader, Milford’s Pleadings, Cooper’s Pleadings, Harrison’ Chancery, Turner’s Chancery, Barnes’ Cases and Equity Cases, abridged, Saunders’ Reports, Saeked’s Reports, Raymond’s Reports, Atkins Report, Burrows’ Reports, Pierre Williams’ Reports, Earl’s Reports, Bumford and Earl’s …
                        
                    